DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 14, the prior art of record, Chmiel (EP 1906686) teaches a base station, comprising one or more processors; and one or more memory devices storing machine-readable instructions that, when executed by the one or more processors, cause the one or more processors to determine whether a center frequency of the range of frequencies aligns with a second raster of a second communication network, shift the center frequency to generate a shifted center frequency that aligns with the second raster (Abstract).
McFadden (US 2021/0022007) teaches a base station, comprising one or more processors; and one or more memory devices storing machine-readable instructions that, when executed by the one or more processors, cause the one or more processors to determine or receive a channel allocation assignment, and a spectrum sharing operation (Fig. 1 and Sections 0023 and 0079).
	The prior art of record fails to teach a base station, comprising one or more processors; and one or more memory devices storing machine-readable instructions that, when executed by the one or more processors, cause the one or more processors to determine or receive a channel allocation assignment, the channel allocation assignment defining a range of frequencies used when sending and receiving communications to and from user equipment, determine whether a center frequency of the range of frequencies aligns with a first raster of a first communication network and a second raster of a second communication network, shift the center frequency to generate a shifted center frequency that aligns with the first raster and the second raster and transmit a communication configuration based on the shifted center frequency to the user equipment that enables a spectrum sharing operation in response to determining that the center frequency does not align with the first raster and the second raster, and communicate with the user equipment using the spectrum sharing operation, the channel allocation assignment, and the range of frequencies.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 1-7 and 14-20.
Regarding claim 8, the prior art of record, Liu (US 2020/0107326) teaches an electronic device comprising one or more processors; and one or more memory devices storing machine-readable instructions that, when executed by the one or more processors, cause the one or more processors to shift a center frequency associated with the spectrum allocation (Sections 0127-0129).
The prior art of record fails to teach an electronic device comprising one or more processors; and one or more memory devices storing machine-readable instructions that, when executed by the one or more processors, cause the one or more processors to transmit a registration request to a base station; receive a communication configuration from the base station that includes a spectrum allocation assignment, the communication configuration comprising an indication that the base station has shifted a center frequency associated with the spectrum allocation assignment; perform one or more power-backoff procedures in response to receiving the indication that the base station has shifted the center frequency; and communicate with the base station using the spectrum allocation assignment.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 8-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ioffe discloses an apparatus for indicating spectrum sharing.  Kadous discloses structured channel rasters for unlicensed spectrum.  Dalipi discloses narrowband service deployment in wideband carrier guard-band.  Shang discloses an apparatus for realizing carrier aggregation transmission.  Kumar Reddy discloses a wireless communication device capable of efficient network search.  Lee discloses a method for generating random access signal of machine type communication device using narrow bandwidth.  Villion discloses an allocation of communication channels.  Fong discloses system for HARQ protocols.  Sakoda discloses communication terminals apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        7/7/2022